UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4443


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN SOMERS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. Thomas S. Kleeh, District Judge. (2:20-cr-00001-TSK-MJA-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Andrew R. Cogar,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Somers pled guilty, pursuant to a plea agreement, to unlawful possession of

a firearm as an unlawful user of controlled substances, in violation of 18 U.S.C.

§§ 922(g)(3), 924(a)(2), and possession of marijuana with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(D). The district court sentenced Somers to 78 months’

imprisonment, a sentence at the bottom of the advisory Sentencing Guidelines range.

Somers now appeals and appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court clearly erred in denying Somers a reduction in

his offense level for acceptance of responsibility after applying a sentencing enhancement

for obstruction of justice. Somers was advised of his right to file a supplemental brief, but

he has not done so. We affirm.

       Under U.S. Sentencing Guidelines Manual § 3E1.1(a) (2018), a district court may

decrease a criminal defendant’s offense level by 2 levels if the defendant “clearly

demonstrates acceptance of responsibility for his offense.” To earn the reduction, “[t]he

defendant bears the burden of showing he has clearly recognized and affirmatively

accepted personal responsibility for his criminal conduct.” United States v. Carver, 916

F.3d 398, 404 (4th Cir.), cert. denied, 140 S. Ct. 197 (2019) (internal quotation marks

omitted). However, “defendants who have obstructed justice [under USSG § 3C1.1] must

make a heightened showing of acceptance of responsibility to receive the reduction” and

“ha[ve] the burden of showing that there are ‘extraordinary’ circumstances justifying a



                                             2
reduction” for acceptance of responsibility. United States v. Harris, 890 F.3d 480, 488

(4th Cir. 2018); see USSG § 3E1.1 cmt. n.4.

       Here, Somers received an enhancement for obstruction of justice under USSG

§ 3C1.1. We have reviewed the record and discern no error, clear or otherwise, in the

district court’s determination that Somers was not entitled to an offense level reduction for

acceptance of responsibility based on the conduct underlying the application of the

obstruction of justice enhancement. See United States v. Hargrove, 478 F.3d 195, 198 (4th

Cir. 2007) (recognizing that district court’s acceptance of responsibility determination is

reviewed for clear error as “district courts are uniquely qualified to evaluate whether to

grant or deny a sentence reduction for acceptance of responsibility”).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Somers, in writing, of the right to petition the

Supreme Court of the United States for further review. If Somers requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Somers.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED



                                              3